DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I, Claims 1 – 10, 19 – 22 in the reply filed on December 15th, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 11 – 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 15th, 2020.

Claim Objections
Claims 1 (see line 3), 2 (at line 2), 5 (see line 3), 6 (see line 3), 7 (see line 3), 19 (see line 2), 20 (see line 2), 21 (see line 2) and 22 (see line 2) use the word “portion”, which is inconsistent with Claims 8 and 9, which do not use the word “portion”.  
The Examiner respectfully requests to change the language as to add or delete the word “portion” to the corresponding claims above to make the language of the claim consistent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 7, 9 – 10 and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Celikkaya (U.S. Pat. No. 6,287,353 B1) (hereinafter referred to as “Cel”).

Regarding claim 1, Cel teaches a shaped ceramic abrasive particle based on alpha-Al2O3 (see Cel at C2 L41 teaching a sintered alpha alumina-based abrasive grain. In the interest 2O3), comprising:
a ZrO2 portion comprising from 5% by weight to 30% by weight of the abrasive particle (see Cel at C3 L13-14 teaching preferably in the range from 1 to 14 percent by weight of ZrO2).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).
wherein the alpha-Al2O3 has an average crystallite size of from 0.5 µm to 3 µm (see Cel at C2 L47-49 teaching that the alpha alumina of the abrasive grain has an average crystallite size of less than 1 micrometer). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05), and 
the ZrO2 has an average crystallite size of from 0.25 µm to 8 µm (see Cel at C2 L50-51 teaching that the ZrO2 that is present as crystalline zirconia has an average crystallite size of less than 0.25 micrometer).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I). To be clear, the person of ordinary skill in the art would recognize and appreciate an average crystallite size of 0.25 µm to be reasonably close to the prior art’s disclosed range of less than 0.25 µm.

Regarding claim 2, Cel teaches the limitations as applied to claim 1 above and further teaches that the ZrO2 portion comprises from 10% by weight to 25% by weight of the abrasive particle (see Cel at C3 L13-14 teaching preferably in the range from 1 to 14 percent by weight of ZrO2).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 3, Cel teaches the limitations as applied to claim 1 above but does not explicitly teach that a ratio of the average crystallite size of the alpha-Al2O3 to the average crystallite size of the ZrO2 is from 0.4 to 7.
However, Cel teaches that the average crystallite size of alpha-Al2O3 is less than 1 micrometer (see Cel at C2 L47-49) and the average crystallite size of ZrO2 less than 0.25 micrometer (see Cel at C2 L50-51).  
If the average crystallite size of alpha-Al2O3 is less than 1 µm or 0.75 µm (see Cel at C2 L54) and the average crystallite size of ZrO2 is less than 0.25 µm or 0.2 µm (see Cel at C2 L50-51), the ratio of the average crystallite size of alpha-Al2O3 to ZrO2 is 4, which is within the claimed limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by the Cel because there is a reasonable expectation of success that those average crystallite sizes as disclosed by the reference would be suitable. 
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).


Regarding claim 4, Cel teaches the limitations as applied to claim 1 above but does not explicitly teach a stabilizer that stabilizes the ZrO2, the stabilizer comprising less than or equal to 20% by weight of the abrasive particle, wherein the stabilizer includes at least one of yttrium oxide, magnesium oxide, calcium oxide, and cerium oxide.
However, in the description of related art, Cel teaches that in the early 1980’s, a new and substantially improved type of alumina abrasive grain, commonly referred to as “sol gel” or “sol gel-derived” abrasive grain, was commercialized (see Cel at C1 L1-3).  And, Cel teaches 2O3) (see Cel at C1 L31-35). In the interest of the clarity of the record, one of ordinary skill in the art would recognize that Y2O3 is yttrium oxide.  Cel further teaches that such additions are typically made to alter or otherwise modify the physical properties and/or microstructure of the sintered abrasive grain (see Cel at C1 L37-39).
As such, one of ordinary skill in the art would recognize that yttrium oxide is an oxide modifier that is typically added to sol gel abrasive grain to alter or otherwise modify the physical properties and/or microstructure of the sintered abrasive grain.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate yttrium oxide because it is an oxide modifier that is typically added to sol gel abrasive grain to alter or otherwise modify the physical properties and/or microstructure of the sintered abrasive grain.

Regarding claim 5, Cel teaches the limitations as applied to claim 1 above and further teaches that the abrasive particle further comprises MgO, and the MgO portion comprising less than or equal to 0.5% by weight of the abrasive particle (see Cel at C3 L6-7, 14, 18 teaching that one preferred sintered alpha alumina-based abrasive grain comprises at least 0.1 percent by weight of MgO).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).


Regarding claim 6, Cel teaches the limitations as applied to claim 1 above and further teaches that the abrasive particle further comprises SiO2, and the SiO2 portion comprising from 0.01% by weight to 2% by weight of the abrasive particle (see Cel at C3 L6-8, 10 teaching that one preferred sintered alpha alumina-based abrasive grain comprises preferably least 0.2, 0.25, 2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claim 7, Cel teaches the limitations as applied to claim 1 above but does not explicitly teach that the abrasive particle further comprises Na2O and the Na2O portion comprising from 0.01% by weight to 0.5% by weight of the abrasive particle.
However, in the description of related art, Cel teaches that in the early 1980’s, a new and substantially improved type of alumina abrasive grain, commonly referred to as “sol gel” or “sol gel-derived” abrasive grain, was commercialized (see Cel at C1 L1-3).  And, Cel teaches that in general, sol gel abrasive grain are typically made by preparing a dispersion or sol comprising water, alumina monohydrate (see Cel at C1 L24-25), wherein the dispersion also includes one or more oxide modifiers (e.g., Na2O) (see Cel at C1 L31-35).  Cel further teaches that such additions are typically made to alter or otherwise modify the physical properties and/or microstructure of the sintered abrasive grain (see Cel at C1 L37-39).
As such, one of ordinary skill in the art would recognize that Na2O is an oxide modifier that is typically added to sol gel abrasive grain to alter or otherwise modify the physical properties and/or microstructure of the sintered abrasive grain.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate Na2O because it is an oxide modifier that is typically added to sol gel abrasive grain to alter or otherwise modify the physical properties and/or microstructure of the sintered abrasive grain.

Regarding claim 9, Cel teaches the limitations as applied to claim 1 above but does not explicitly teach that the abrasive particle further comprises Fe2O3 and the Fe2O3 comprising from 0.01% by weight to 0.2% by weight of the abrasive particle.
2O3) (see Cel at C1 L31-35).  Cel further teaches that such additions are typically made to alter or otherwise modify the physical properties and/or microstructure of the sintered abrasive grain (see Cel at C1 L37-39).
As such, one of ordinary skill in the art would recognize that Fe2O3 is an oxide modifier that is typically added to sol gel abrasive grain to alter or otherwise modify the physical properties and/or microstructure of the sintered abrasive grain.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate Fe2O3 because it is an oxide modifier that is typically added to sol gel abrasive grain to alter or otherwise modify the physical properties and/or microstructure of the sintered abrasive grain.

Regarding claim 10, Cel the limitations as applied to claim 1 above but does not explicitly teach that the density of the abrasive particle is from 92% to 99.9% of a theoretical density of the abrasive particle.
However, in the description of related art, Cel teaches that certain preferred alpha alumina-based abrasive grains are highly dense (i.e., greater than 95% of theoretical) (see Cel at C1 L57-58).  Cel further teaches that the grain size, oxide phases present, as well as the physical properties (e.g. density) or characteristics may depend on the particular composition and/or process, for example, longer sintering times and higher temperatures tend to provide higher density abrasive grains (see Cel at C1 L64-67 to C2 L1-5).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to optimize the composition of the abrasive grain and the sintering times and temperature to arrive at a highly dense (i.e., greater than 95% of theoretical) alpha alumina-based abrasive grains.

	
Regarding claim 20, Cel the limitations as applied to claims 1 and 5 above and further teaches that the MgO portion comprises from 0.02% by weight to 0.4% by weight of the abrasive particle (see Cel at C3 L6-7, 15, 18 teaching that one preferred sintered alpha alumina-based abrasive grain comprises preferably least 0.2, 0.25, 0.3, or even 0.5 percent by weight of MgO).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).


Regarding claim 21, Cel the limitations as applied to claims 1 and 6 above and further teaches that the SiO2 portion comprises from 0.02% by weight to 0.5% by weight of the abrasive particle (see Cel at C3 L6-8, 10 teaching that one preferred sintered alpha alumina-based abrasive grain comprises preferably least 0.2, 0.25, 0.3, or even 0.5 percent by weight of SiO2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Claims 1 – 4, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pellow et al. (U.S. Pat. No. 4,960,441) (hereinafter referred to as “Pellow”), as evidenced by Larmie (U.S. Pat. No. 5,551,963) for claim 10 only.

Regarding claim 1, Pellow teaches a shaped ceramic abrasive particle based on alpha-Al2O3 comprising: a ZrO2 portion comprising from 5% by weight to 30% by weight of the abrasive particle (see Pellow at C4 L41-43 teaching a polycrystalline abrasive grit comprising alpha alumina and 15% to 30% by weight zirconia).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). 
In the interest of the clarity of the record, one of ordinary skill in the art would recognize that alumina is another name for Al2O3 and zirconia is another name for ZrO2.
Pellow does not explicitly teach that the alpha- Al2O3 has an average crystallite size of from 0.5 µm to 3 µm and the ZrO2 has an average crystallite size of from 0.25 µm to 8 µm.
However, Pellow teaches that both (alpha alumina and zirconia) crystals of which at least three-fourths appear to have a maximum dimension between 0.3 and 1 micron when viewed in cross section in an electron micrograph (see Pellow at C4 L44-46).  
It would have been obvious to one of ordinary skill in the art to control the average crystallite size of both alpha- Al2O3 and ZrO2 crystals between 0.3 and 1 micron as taught by Pellow because there is a reasonable expectation of success that crystallite sizes as disclosed would be suitable and control of the average particle size would help to ensure the uniformity of the crystallite distribution such that there are limited, if not zero, particles that are significantly outside the general distribution (i.e. outliers).
	As such, one of ordinary skill in the art would recognize that Pellow teaches an abrasive grit comprising of alpha-Al2O3 and 15 to 30% by weight ZrO2 with both crystals (alpha alumina and zirconia) having a crystallite average size between 0.3 and 1 µm because the majority (at least three-fourths) of the alpha alumina and zirconia crystals have a dimension between 0.3 and 1 micron. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to recognize that Pellow teaches an abrasive grit comprising of alpha-Al2O3 and 15 to 30% by weight ZrO2 and that it would be obvious to achieve both crystallites (alpha alumina and zirconia) having an average crystallite size between 0.3 and 1 µm..

	






















Regarding 2, Pellow teaches the limitations as applied to claim 1 above, and further teaches that the ZrO2 portion comprises from 10% by weight to 25% by weight of the abrasive particle (see Pellow at C4 L63 teaching 15 to 30% by weight zirconia).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claim 3, Pellow teaches the limitations as applied to claim 1 above, and further implicitly teaches a ratio of the average crystallite size of the alpha-Al2O3 to the average crystallite size of the ZrO2 is from 0.4 to 7 (see Pellow at C4 L44-46 teaching that both (alpha alumina and zirconia) crystals of which at least three-fourths appear to have a maximum dimension between 0.3 and 1 micron).  
prima facie case of obviousness exists (see MPEP § 2144.05 I).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Pellow because there is a reasonable expectation of success that those particles disclosed would be suitable.  Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).

Regarding claim 4, Pellow teaches the limitations as applied to claim 1 above, and further teaches the shaped ceramic abrasive particle further comprises a stabilizer that stabilizes the ZrO2, the stabilizer comprising less than or equal to 20% by weight of the abrasive particle, wherein the stabilizer includes at least one of yttrium oxide, magnesium oxide, calcium oxide, and cerium oxide (see Pellow at C5 L11-12 teaching that zirconia stabilized with 4% yttria).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).
In the interest of the clarity of the record, one of ordinary skill in the art would recognize that yttria is another name for yttrium oxide. 


























 Regarding claim 10, Pellow teaches the limitations as applied to claim 1 above, but Pellow does not explicitly teach that the density of the abrasive particle is from 92% to 99.9% of a theoretical density of the abrasive particle, but is implicitly taught as evidenced by Larmie below.

As such, one of ordinary skill in the art would recognize that when a sufficient amount of zirconia particles is added during the processing of the two phased alumina-zirconia abrasive grain when the alumina is transformed to alpha alumina, improvement in densification is observed (relative to an alumina particle without any modifier for densification present) and the sintered abrasive grain preferably has a density of at least 90% of theoretical, as evidenced by Larmie.  
Based on the substantially similar composition of the fused alumina-zirconia alloy abrasive grit of Pellow as evidenced by Larmie and claims 1 and 10, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the ceramic abrasive particle wherein a density of the abrasive particle is from 92% to 99.9% of a theoretical density of the abrasive particle is expected to follow from the substantially similar reactants and reactions conditions of the claimed and prior art products and processes.


Regarding 19, Pellow teaches the limitations as applied to claims 1 and 2 above, and further teaches that the ZrO2 portion comprises from 15% by weight to 22% by weight of the abrasive particle (see Pellow at C4 L63 teaching 15 to 30% by weight zirconia).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Claims 5 – 9 and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pellow as applied to claim 1 above, and in further view of Watson (U.S. Pat. No. 4,126,429).
	

Regarding claim 5, Pellow teaches the limitations as applied to claim 1 above, and further teaches that minor impurities may be present in the alumina feed, the zirconia feed, and the stabilizer (see Pellow at C4 L65-66). 
But, Pellow does not explicitly teach that the shaped abrasive particle would further comprise MgO wherein the MgO portion comprises less than or equal to 0.5% by weight of the abrasive particle.
Watson teaches a microcrystalline fused alumina-zirconia alloy abrasive grit (see Watson at C1 L11-14).  Watson also teaches that the co-fused alumina-zirconia contains 22 - 28% zirconia (see Watson at C1 L47-48).  Watson further teaches that it is essential that the product be of high purity, and be rapidly cooled to produce, in which the abrasive grits are polymicrocrystalline (see Watson at C1 L50-53).  Watson proceeds to teach that the preferred raw materials for use in the invention are high purity alumina and a relatively high purity source of ZrO2, as known in the art (see Watson at C1 L61-67).  Watson further teaches that the zirconia ore has a 0.09% MgO impurity (see Watson at C2 L57-65).
As such, one of ordinary skill in the art would recognize that in producing a co-fused alumina-zirconia abrasive particle, it is essential that the product be of high purity, and be rapidly cooled to produce polymicrocrystalline particles.  Thus, the use of high purity alumina 2, wherein the zirconia ore used has a 0.09% MgO impurity as taught by Watson is essential. In addition, this teaching is in line with Pellow because Pellow discloses that there are minor impurities present in in the alumina feed, the zirconia feed, and the stabilizer.
It has been held that a prima facie case of obviousness exists where the ranges “overlap or lie inside ranges disclosed by the prior art” (see MPEP § 2144.05 I).  In the instant case, Watson disclosed 0.09% MgO impurity which lies within Applicant’s claimed range of less than or equal to 0.5% by weight for the MgO portion of the shaped ceramic abrasive particle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use rapid cooling and a relatively high purity source of ZrO2, wherein the zirconia ore used has a 0.09% MgO impurity from Watson in Pellow’s polycrystalline abrasive grit to produce polymicrocrystalline particles.

Regarding claim 6, Pellow teaches the limitations as applied to claim 1 above, and further teaches that minor impurities may be present in the alumina feed, the zirconia feed, and the stabilizer (see Pellow at C4 L65-66). 
But, Pellow does not explicitly teach that the shaped abrasive particle would further comprise SiO2 wherein the SiO2 portion comprising from 0.01% by weight to 2% by weight of the abrasive particle.
Watson teaches a microcrystalline fused alumina-zirconia alloy abrasive grit (see Watson at C1 L11-14).  Watson also teaches that the co-fused alumina-zirconia contains 22 - 28% zirconia (see Watson at C1 L47-48).  Watson further teaches that it is essential that the product be of high purity, and be rapidly cooled to produce, in which the abrasive grits are polymicrocrystalline (see Watson at C1 L50-53).  Watson proceeds to teach that the preferred raw materials for use in the invention are high purity alumina and a relatively high purity source 2, as known in the art (see Watson at C1 L61-67).  Watson further teaches that the zirconia ore has a 0.42% SiO2 impurity (see Watson at C2 L57-65).
As such, one of ordinary skill in the art would recognize that in producing a co-fused alumina-zirconia abrasive particle, it is essential that the product be of high purity, and be rapidly cooled to produce polymicrocrystalline particles.  Thus, the use of high purity alumina and a relatively high purity source of ZrO2, wherein the zirconia ore used has a 0.42% SiO2 impurity as taught by Watson is essential. In addition, this teaching is in line with Pellow because Pellow discloses that there are minor impurities present in in the alumina feed, the zirconia feed, and the stabilizer.
It has been held that a prima facie case of obviousness exists where the ranges “overlap or lie inside ranges disclosed by the prior art” (see MPEP § 2144.05 I).  In the instant case, Watson disclosed 0.42% SiO2 impurity which lies within Applicant’s claimed range of 0.01% to 2% by weight for the SiO2 portion of the shaped ceramic abrasive particle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use rapid cooling and a relatively high purity source of ZrO2, wherein the zirconia ore used has a 0.42% SiO2 impurity from Watson in Pellow’s polycrystalline abrasive grit to produce polymicrocrystalline particles.

Regarding claim 7, Pellow teaches the limitations as applied to claim 1 above, and further teaches that minor impurities may be present in the alumina feed, the zirconia feed, and the stabilizer (see Pellow at C4 L65-66). 
But, Pellow does not explicitly teach that the shaped abrasive particle would further comprise Na2O wherein the Na2O portion comprises from 0.01% by weight to 0.5% by weight of the abrasive particle.
Watson teaches a microcrystalline fused alumina-zirconia alloy abrasive grit (see Watson at C1 L11-14).  Watson also teaches that the co-fused alumina-zirconia contains 22 - 2, as known in the art (see Watson at C1 L61-67).  Watson further teaches that the zirconia ore has a 0.01% Na2O impurity (see Watson at C2 L57-65).
As such, one of ordinary skill in the art would recognize that in producing a co-fused alumina-zirconia abrasive particle, it is essential that the product be of high purity, and be rapidly cooled to produce polymicrocrystalline particles.  Thus, the use of high purity alumina and a relatively high purity source of ZrO2, wherein the zirconia ore used has a 0.01% Na2O impurity as taught by Watson is essential. In addition, this teaching is in line with Pellow because Pellow discloses that there are minor impurities present in in the alumina feed, the zirconia feed, and the stabilizer.
It has been held that a prima facie case of obviousness exists where the ranges “overlap or lie inside ranges disclosed by the prior art” (see MPEP § 2144.05 I).  In the instant case, Watson disclosed 0.01% Na2O impurity which lies within Applicant’s claimed range of 0.01% to 0.5% by weight for the Na2O portion of the shaped ceramic abrasive particle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use rapid cooling and a relatively high purity source of ZrO2, wherein the zirconia ore used has a 0.01% Na2O impurity from Watson in Pellow’s polycrystalline abrasive grit to produce polymicrocrystalline particles.

Regarding claim 8, Pellow teaches the limitations as applied to claim 1 above, and further teaches that minor impurities may be present in the alumina feed, the zirconia feed, and the stabilizer (see Pellow at C4 L65-66). 

Watson teaches a microcrystalline fused alumina-zirconia alloy abrasive grit (see Watson at C1 L11-14).  Watson also teaches that the co-fused alumina-zirconia contains 22 - 28% zirconia (see Watson at C1 L47-48).  Watson further teaches that it is essential that the product be of high purity, and be rapidly cooled to produce, in which the abrasive grits are polymicrocrystalline (see Watson at C1 L50-53).  Watson proceeds to teach that the preferred raw materials for use in the invention are high purity alumina and a relatively high purity source of ZrO2, as known in the art (see Watson at C1 L61-67).  Watson further teaches that the zirconia ore has a 0.06% CaO impurity (see Watson at C2 L57-65).
As such, one of ordinary skill in the art would recognize that in producing a co-fused alumina-zirconia abrasive particle, it is essential that the product be of high purity, and be rapidly cooled to produce polymicrocrystalline particles.  Thus, the use of high purity alumina and a relatively high purity source of ZrO2, wherein the zirconia ore used has a 0.06% CaO impurity as taught by Watson is essential. In addition, this teaching is in line with Pellow because Pellow discloses that there are minor impurities present in in the alumina feed, the zirconia feed, and the stabilizer.
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I).  In the instant case, Watson disclosed 0.06% CaO impurity which very close to the Applicant’s claimed range of 0.01% to 0.03% by weight for the CaO portion of the shaped ceramic abrasive particle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use rapid cooling and a relatively high purity 2, wherein the zirconia ore used has a 0.06% CaO impurity from Watson in Pellow’s polycrystalline abrasive grit to produce polymicrocrystalline particles.


Regarding claim 9, Pellow teaches the limitations as applied to claim 1 above, and further teaches that minor impurities may be present in the alumina feed, the zirconia feed, and the stabilizer (see Pellow at C4 L65-66).   And, Pellow teaches that alpha ferric oxide (or Fe2O3) are known to be adequate seeds for use in the invention (see Pellow at C5 L24-25).
But, Pellow does not explicitly teach that the shaped abrasive particle would further comprise Fe2O3 wherein the Fe2O3 portion comprises from 0.01% by weight to 0.2% by weight of the abrasive particle.
Watson teaches a microcrystalline fused alumina-zirconia alloy abrasive grit (see Watson at C1 L11-14).  Watson also teaches that the co-fused alumina-zirconia contains 22 - 28% zirconia (see Watson at C1 L47-48).  Watson further teaches that it is essential that the product be of high purity, and be rapidly cooled to produce, in which the abrasive grits are polymicrocrystalline (see Watson at C1 L50-53).  Watson proceeds to teach that the preferred raw materials for use in the invention are high purity alumina and a relatively high purity source of ZrO2, as known in the art (see Watson at C1 L61-67).  Watson further teaches that the zirconia ore has a 0.21% Fe2O3 impurity (see Watson at C2 L57-65).
As such, one of ordinary skill in the art would recognize that in producing a co-fused alumina-zirconia abrasive particle, it is essential that the product be of high purity, and be rapidly cooled to produce polymicrocrystalline particles.  Thus, the use of high purity alumina and a relatively high purity source of ZrO2, wherein the zirconia ore used has a 0.21% Fe2O3 impurity as taught by Watson is essential. In addition, this teaching is in line with Pellow because Pellow discloses that there are minor impurities present in in the alumina feed, the 2O3 are known to be adequate seeds for use in the co-fused alumina-zirconia.
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I).  In the instant case, Watson disclosed 0.21% Fe2O3 impurity which is very close to the Applicant’s claimed range of 0.01% to 0.2% by weight for the Fe2O3 portion of the shaped ceramic abrasive particle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use rapid cooling and a relatively high purity source of ZrO2, wherein the zirconia ore used has a 0.21% Fe2O3 impurity from Watson in Pellow’s polycrystalline abrasive grit to produce polymicrocrystalline particles.  And, Fe2O3 is used to be one of the seeds for use in the co-fused alumina-zirconia.

Regarding claim 20, Pellow teaches the limitations as applied to claims 1 and 5 above, and further teaches that minor impurities may be present in the alumina feed, the zirconia feed, and the stabilizer (see Pellow at C4 L65-66). 
But, Pellow does not explicitly teach that the MgO portion comprises from 0.02% by weight to 0.4% by weight of the abrasive particle.
As mentioned, Watson teaches a microcrystalline fused alumina-zirconia alloy abrasive grit (see Watson at C1 L11-14).  Watson also teaches that the co-fused alumina-zirconia contains 22 - 28% zirconia (see Watson at C1 L47-48).  Watson further teaches that it is essential that the product be of high purity, and be rapidly cooled to produce, in which the abrasive grits are polymicrocrystalline (see Watson at C1 L50-53).  Watson proceeds to teach that the preferred raw materials for use in the invention are high purity alumina and a relatively high purity source of ZrO2, as known in the art (see Watson at C1 L61-67).  Watson further teaches that the zirconia ore has a 0.09% MgO impurity (see Watson at C2 L57-65).
2, wherein the zirconia ore used has a 0.09% MgO impurity as taught by Watson is essential. In addition, this teaching is in line with Pellow because Pellow discloses that there are minor impurities present in in the alumina feed, the zirconia feed, and the stabilizer.
It has been held that a prima facie case of obviousness exists where the ranges “overlap or lie inside ranges disclosed by the prior art” (see MPEP § 2144.05 I).  In the instant case, Watson disclosed 0.09% MgO impurity which lies within Applicant’s claimed range 0.02% to 0.4% by weight for the MgO portion of the shaped ceramic abrasive particle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use rapid cooling and a relatively high purity source of ZrO2, wherein the zirconia ore used has a 0.09% MgO impurity from Watson in Pellow’s polycrystalline abrasive grit to produce polymicrocrystalline particles.

Regarding claim 21, Pellow teaches the limitations as applied to claims 1 and 6 above, and further teaches that minor impurities may be present in the alumina feed, the zirconia feed, and the stabilizer (see Pellow at C4 L65-66). 
But, Pellow does not explicitly teach that the shaped abrasive particle would further comprise SiO2 wherein the SiO2 portion comprises from 0.02% by weight to 0.5% by weight of the abrasive particle.
As mentioned, Watson teaches a microcrystalline fused alumina-zirconia alloy abrasive grit (see Watson at C1 L11-14).  Watson also teaches that the co-fused alumina-zirconia contains 22 - 28% zirconia (see Watson at C1 L47-48).  Watson further teaches that it is essential that the product be of high purity, and be rapidly cooled to produce, in which the 2, as known in the art (see Watson at C1 L61-67).  Watson further teaches that the zirconia ore has a 0.42% SiO2 impurity (see Watson at C2 L57-65).
As such, one of ordinary skill in the art would recognize that in producing a co-fused alumina-zirconia abrasive particle, it is essential that the product be of high purity, and be rapidly cooled to produce polymicrocrystalline particles.  Thus, the use of high purity alumina and a relatively high purity source of ZrO2, wherein the zirconia ore used has a 0.42% SiO2 impurity as taught by Watson is essential. In addition, this teaching is in line with Pellow because Pellow discloses that there are minor impurities present in in the alumina feed, the zirconia feed, and the stabilizer.
It has been held that a prima facie case of obviousness exists where the ranges “overlap or lie inside ranges disclosed by the prior art” (see MPEP § 2144.05 I).  In the instant case, Watson disclosed 0.42% SiO2 impurity which lies within Applicant’s claimed range of 0.02% to 0.5% by weight for the SiO2 portion of the shaped ceramic abrasive particle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use rapid cooling and a relatively high purity source of ZrO2, wherein the zirconia ore used has a 0.42% SiO2 impurity from Watson in Pellow’s polycrystalline abrasive grit to produce polymicrocrystalline particles.

Regarding claim 22, Pellow teaches the limitations as applied to claims 1 and 7 above, and further teaches that minor impurities may be present in the alumina feed, the zirconia feed, and the stabilizer (see Pellow at C4 L65-66). 
But, Pellow does not explicitly teach that the shaped abrasive particle would further comprise Na2O wherein the Na2O portion comprises from 0.015% by weight to 0.2% by weight of the abrasive particle.
2, as known in the art (see Watson at C1 L61-67).  Watson further teaches that the zirconia ore has a 0.01% Na2O impurity (see Watson at C2 L57-65).
As such, one of ordinary skill in the art would recognize that in producing a co-fused alumina-zirconia abrasive particle, it is essential that the product be of high purity, and be rapidly cooled to produce polymicrocrystalline particles.  Thus, the use of high purity alumina and a relatively high purity source of ZrO2, wherein the zirconia ore used has a 0.01% Na2O impurity as taught by Watson is essential. In addition, this teaching is in line with Pellow because Pellow discloses that there are minor impurities present in in the alumina feed, the zirconia feed, and the stabilizer.
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I).  In the instant case, Watson disclosed 0.01% Na2O impurity is very close to the Applicant’s claimed range of 0.015% to 0.2% by weight for the Na2O portion of the shaped ceramic abrasive particle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use rapid cooling and a relatively high purity source of ZrO2, wherein the zirconia ore used has a 0.01% Na2O impurity from Watson in Pellow’s polycrystalline abrasive grit to produce polymicrocrystalline particles. 

	Conclusion

































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kurita et al. (US 4,665,040) teaching an alumina-zirconia ceramic powders comprising 10% to 25% ZrO2 with crystallize size of 0. 1 µm and Saunders et al. (US 1,240,490) teaching alumina-zirconia oxides with SiO2 and Fe2O3.















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731